Citation Nr: 1316530	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  09-03 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable rating for service-connected pes cavus and varus hind foot to include plantar fasciitis, claimed as left foot condition, prior to November 17, 2006, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel
INTRODUCTION

The Veteran served on active duty from October 1983 through June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which, among other issues, granted service connection for a left foot disability, characterized as pes cavus and varus hindfoot, with a noncompensable disability rating, effective from January 23, 2007.  A timely Notice of Disagreement (NOD) asserting entitlement to a higher initial disability rating for his left foot disability was received from the Veteran in March 2008.

In a July 2008 rating decision, the RO granted a higher 10 percent disability rating effective from May 14, 2008.  Thereafter, in a July 2008 submission that was characterized by the Veteran as another NOD, the Veteran expressed his intention to continue his appeal as to the issue of the disability rating assigned for his left foot disability.  After a Statement of the Case (SOC) was issued in November 2008, the Veteran perfected his appeal in February 2009, via VA Form 9 substantive appeal.

Testimony was received from the Veteran during a November 2011 Board hearing.  A transcript of the Veteran's testimony is associated with the record.

This matter was previously remanded by the Board in February 2012 for further claims development, to include efforts to obtain additional evidence identified by the Veteran; arranging the Veteran to undergo a VA examination of his left foot; and readjudicating the Veteran's claim.  After efforts to perform these actions were undertaken by the RO, the matter was returned to the Board.

In January 2013, the Board determined that a March 2012 VA examination, which was performed pursuant to the February 2012 remand action, was inadequate.  The Board remanded the matter once again so that a new VA examination of the left foot could be arranged.  For the reasons discussed below, the Board finds that the remand action directed in its February 2012 and January 2013 still have not been adequately performed.

The Board notes that, while the appeal in this matter was pending, the Veteran filed a May 2008 submission in which he purported to seek service connection for plantar fasciitis of the left foot, secondary to his service-connected pes cavus and varus hindfoot.  In a subsequent May 2008 letter to the Veteran, VA acknowledged receipt of the Veteran's claim and invited the Veteran to provide evidence showing a connection between his claimed plantar fasciitis was related to his service-connected pes cavus and varus hindfoot.  Although the letter indicated that VA was considering service connection for left plantar fasciitis secondary to his pes cavus and varus hindfoot, thus indicating that it was considering the award of service connection for left plantar fasciitis as a new and separate disability from the service-connected left foot pes cavus and varus hindfoot, in a July 2008 rating decision, the RO awarded an increased disability rating of 10 percent, effective from May 14, 2008 and recharacterized the previously service-connected left foot disability as "pes cavus and varus hindfoot to include plantar fasciitis..."  Thus, the RO apparently determined that the Veteran's plantar fasciitis did not present symptomatology that was separate and distinct from his service-connected pes cavus and varus hindfoot.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board notes that this matter also initially included the issues of the Veteran's entitlement to a separate disability rating for left knee instability and for higher disability ratings for disabilities of the right shoulder and right foot and for a scar on his right scapula.  The Veteran did not, however, perfect his appeal for left knee instability rating.  As such that issue is not on appeal before the Board.  The remaining claims were addressed in the Board's January 2013 decision, which granted a staged 20 percent disability rating for the Veteran's right shoulder disability effective from July 22, 2009 and denied higher disability ratings for his right foot and right scapular scar.  As those issues have been addressed in full, they do not remain before the Board on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is necessary, even though such will, regrettably, further delay an appellate decision on this matter.

In the Board's initial February 2012 remand, the Board determined that a VA examination of his left foot was warranted in view of his hearing testimony regarding ongoing and worsening symptoms in his left foot.  Toward that end, the Board directed that the ordered VA examination determine the current severity of the Veteran's left foot pes cavus, varus hindfoot, and plantar fasciitis.  The Board directed further that the designated VA examiner characterize the Veteran's left foot disability as "moderate", "moderately severe", or "severe" and comment upon any functional impairment attributable to the Veteran's left foot disability.

In a March 2012 Disability Benefits Questionnaire (DBQ), which was prepared in conjunction with his March 2012 VA examination, the examiner incorrectly noted in the DBQ that the Veteran did not have any history of pes cavus.  In doing so, however, the examiner did not address the previous findings of pes cavus, varus hindfoot, or plantar fasciitis that were noted in VA examination reports dated July 2007, April 2008, July 2008, and June 2009.

Also, the Board notes that the only specifically noted disability in the DBQ is the existence of residual symptoms related to the Veteran's right foot disability.  Although the examiner also noted the existence of "foot injuries", he did not elaborate as to what these other foot injuries were or which foot was affected by those injuries.  X-rays of the left foot apparently revealed a moderate-sized plantar calcaneal spur.  The Board notes that the remainder of the DBQ does not reference any objective findings or subjective complaints relating to the left foot, nor does it reflect any diagnosis pertinent to the left foot.  Nonetheless, in the absence of any discussion pertinent to the Veteran's left foot complaints and given the positive x-rays findings, it is unclear from the DBQ as to whether the Veteran's left foot was asymptomatic, or, whether the examiner's discussion of the Veteran's left foot was simply omitted.

Accordingly, the issue of the Veteran's entitlement to a higher disability rating for his left foot was remanded again in January 2013 so that a new VA examination of the left foot could be arranged.  In the remand, the Board specifically noted that some of the purposes of the new VA examination were to obtain an accurate medical history and to fully explore "all complaints and abnormal pathology associated with the left foot."  In specific instructions to the designated VA examiner, the Board directed that the examiner "to ascertain the severity of [the Veteran's] left foot disability" and to "identify all the left foot symptoms and the severity of the symptoms."

Consistent with the foregoing, the Veteran was afforded a new VA examination in February 2013.  The corresponding DBQ once again notes the existence of metatarsalgia, neuropathy, and post-surgical residuals in the right foot; however, does not identify any diagnosed problems in the left foot.  Again, although the examiner indicated that he reviewed the claims file in conjunction with the examination, he noted that the Veteran did not have a prior history of pes cavus, varus hindfoot, or plantar fasciitis in the left foot.  The remaining information expressed in the DBQ does not indicate any subjective complaints or objective findings pertinent to the left foot.  Once again, the examiner did not provide any meaningful discussion of the Veteran's left foot complaints or address the medical history for the Veteran's left foot noted in the previous VA examinations from 2007, 2008, and 2009.  Indeed, the Board does not see any meaningful discussion pertaining to the left foot.  In short, the February 2013 VA examination appears to be deficient for the same reasons that the previous March 2012 examination.

In addition to the deficiencies noted above, the Board points out that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'aries v. Peake, 22 Vet. App. 97 (105) (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Given that the deficiencies pointed out and the questions posed in the previous January 2013 remand were not addressed by the February 2013 VA examination, the Board finds that there has not been substantial compliance with its prior remand.  See Stegall, 11 Vet. App. at 271; see also D'aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47.

In view of the foregoing, the Board is compelled to once again remand this matter so that the Veteran may be arranged to undergo a new VA examination of his left foot to fully detail all complaints, findings, and abnormal pathologies present in the left foot, and, to explore the nature and current severity of any disabilities in the left foot.  38 C.F.R. § 3.159(c)(4).

Additionally, during his July 2008 VA examination, the Veteran reported to the examiner that he had previously received treatment for his feet with his primary care physician, Dr. Mark Butler, who provided the initial diagnosis of plantar fasciitis.  There is no indication in the record that any efforts have been made by VA to obtain Dr. Butler's treatment records.  These records are likely to be relevant to the severity of the Veteran's left foot disability during time periods that are relevant to this appeal.  Thus, prior to arranging the examination ordered above, efforts to obtain those records should be made.  38 C.F.R. § 3.159(c)(1), (2).  Also, in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other private or VA treatment providers who have provided him with any treatment for his left foot since November 2012.  VA must then also make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for an initial compensable rating for service-connected pes cavus and varus hind foot to include plantar fasciitis, claimed as left foot condition, prior to November 17, 2006, and in excess of 10 percent thereafter.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to arrange a new VA examination of his left foot.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the current name(s) and address(es) of Dr. Mark Butler's medical practice.  The Veteran should also be asked to identify the name(s) and address(es) for any private or VA medical providers who have provided treatment for his left foot since November 2012.

2.  Make efforts to obtain the records of Dr. Mark Butler and of any other treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, performed by an appropriate physician, to determine to determine all manifestations associated with his service-connected left foot pes cavus and varus hind foot to include plantar fasciitis, and the severity of any such manifestations.  

The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.  All appropriate tests and studies should be performed.

Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations of the Veteran's service-connected left foot disability and discuss the severity of such symptoms.  In so doing, the examiner should comment upon whether the left foot disability is best characterized as "moderate," "moderately severe," or "severe."  The examiner should also discuss the impact of such symptoms on the Veteran's activities and social and occupational functioning.

The examiner should also indicate whether the severity of the left foot disability of such severity that the Veteran would be equally well-served by amputation with prosthesis.  

Any and all opinions must be accompanied by a complete rationale, to include a full discussion of any applicable medical principles and any supporting or contradictory evidence that is in the claims file.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issue of the Veteran's entitlement to an initial compensable rating for service-connected pes cavus and varus hind foot to include plantar fasciitis, claimed as left foot condition, prior to November 17, 2006, and in excess of 10 percent thereafter, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


